Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000697
                                                         01-JUN-2016
                                                         07:58 AM




                          SCWC-11-0000697

           IN THE SUPREME COURT OF THE STATE OF HAWAII


 LOUIS ROBERT SANTIAGO, as Trustee of the Louis Robert Santiago
 Revocable Living Trust dated November 17, 1999, as amended, and
     YONG HWAN SANTIAGO, as Trustee of the Yong Shimabukuro
    Recoverable Living Trust dated July 25, 1996, as amended,
       Petitioners/Plaintiffs-Appellants/Cross-Appellees,

                                 vs.

RUTH TANAKA, Respondent/Defendant-Appellee/Cross-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0000697; CIVIL NO. 08-1-0094)

           ORDER DISMISSING MOTION FOR RECONSIDERATION
       OF THE ORDER DISMISSING MOTION FOR STAY OF JUDGMENT
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Respondent/Defendant-

Appellee/Cross-Appellant Ruth Tanaka’s motion for

reconsideration of the order dismissing motion for stay of
judgment, filed on May 23, 2016, the papers in support thereof,

and the records and files herein,

          IT IS HEREBY ORDERED that the motion is dismissed.

          DATED: Honolulu, Hawaii, June 1, 2016.

Gary Victor Dubin and               /s/ Mark E. Recktenwald
Frederick J. Arensmeyer
for petitioner                      /s/ Paula A. Nakayama

Robert Goldberg                     /s/ Sabrina S. McKenna
for respondent
                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson




                                2